NATIONWIDE MUTUAL FUNDS Nationwide Money Market Fund Supplement dated September 11, 2015 to the Summary Prospectus dated March 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Nationwide Money Market Fund Effective October 14, 2016, the Nationwide Money Market Fund will operate as a “Government Money Market Fund,” as defined in Rule 2a-7(a)(16) under the Investment Company Act of 1940, as amended. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
